Citation Nr: 1037883	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran had active service from October 1976 to August 1979.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied, in pertinent part, the 
veteran's claim for service connection for posttraumatic stress 
disorder (PTSD).  The Veteran disagreed with this decision in 
June 2002.  He perfected a timely appeal in May 2005.  The 
veteran notified VA that he had moved to the jurisdiction of the 
RO in Winston-Salem, North Carolina, in January 2006.  In January 
2007, he requested a Central Office Board hearing, which was held 
in July 2007 before the undersigned Veterans Law Judge.

In a December 2007 decision, the Board denied the Veteran's claim 
for service connection for PTSD.  The Veteran thereafter appealed 
the Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a July 2009 Order, the Court granted a Joint 
Motion for Remand, vacated the December 2007 Board decision, and 
remanded the matter for readjudication consistent with the 
motion.

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the findings 
of record, which include a diagnosis of major depressive 
disorder, the Board has recharacterized the Veteran's claim as 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

In March 2010, the Board remanded the case for additional 
development.

During portions of the pendency of this appeal, the Veteran has 
been represented a private attorney.  In September 2010, the 
attorney submitted a motion to withdraw as representative, as 
requested by the Veteran.  The withdrawal of representation 
complies with applicable law.  See 38 C.F.R. 20.608(a) (2009).  
The Veteran is currently unrepresented.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Unfortunately, the prior remand instructions were 
not followed and the case must be remanded again.  

As noted in the previous remand, the Veteran contends that he has 
PTSD as a result of an inservice rape during basic training in 
December 1976.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f).

Examples of such evidence include, but are not limited to, 
statements from family members, and evidence of behavior changes 
following the claimed assault.  38 C.F.R. § 3.304(f).  Behavior 
changes that occurred around the time of the incident may 
indicate the occurrence of an in-service stressor and 
"[s]econdary evidence may need interpretation by a clinician, 
especially if the claim involves behavior changes" and 
"[e]vidence that documents behavior changes may require 
interpretation in relation to the medical diagnosis by a 
neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30c.

The Veteran received several non-judicial punishments in 1978 and 
1979 and was not recommended for reenlistment in August 1979.  He 
also received a general discharge by reason of misconduct - 
frequent involvement of a discreditable nature with civil or 
military authorities.  His DD Form 214 lists his discharge as 
under honorable conditions.  He received no medals or awards 
during active service.

The Veteran's service treatment records show that he reported a 
history of nervous trouble at his enlistment physical examination 
in October 1976.  Psychiatric examination was completely normal.

The Veteran was hospitalized in August 1977 for treatment of 
chronic alcoholism that existed prior to service.  A review of 
the veteran's in-service hospitalization records from Eglin Air 
Force Base shows that he was hospitalized in March and April 1979 
for treatment of multiple drug use.  Prior to admission, it was 
noted that he had attempted suicide twice prior to entering 
service.  The Veteran also was treated for suicidal ideation 
while hospitalized.  The discharge diagnoses included multiple 
drug abuse, a history of alcoholism in partial remission, and a 
moderate mixed personality disorder that existed prior to service 
and was in partial remission.

At the Veteran's separation physical examination in August 1979, 
psychiatric examination was normal.  The in-service examiner 
found no significant or interval history.

The Veteran was hospitalized at a private facility in December 
1990 for complaints of more severe depression and suicidal 
ideation.  He reported being abused by his father as a child, 
several prior episodes of depression and suicidal ideation, and 
an attempted suicide.  He also reported being depressed and 
unable to work since an automobile accident in 1988.  The 
discharge diagnoses included PTSD.

While hospitalized in July and August 2001, he reported being 
raped in basic training and described experiencing nightmares 
about the abuse.  The discharge diagnoses included chronic 
moderate to severe PTSD.  He was hospitalized again from March to 
July 2004 following homicidal ideation.  At that time, an 
extensive history of PTSD from childhood and military trauma was 
noted and the discharge diagnoses included PTSD.  The Veteran was 
hospitalized from March to June 2005 following an exacerbation of 
his PTSD symptoms.  The discharge diagnoses included PTSD due to 
sexual trauma.  The Veteran also was hospitalized in a day 
treatment program from October to December 2005.  He described 
his in- service personal trauma as being gang raped by several 
fellow sailors during basic training in 1976.  The discharge 
diagnoses included chronic PTSD secondary to military sexual 
trauma.

On private outpatient psychological evaluation with P.P., Ph.D. 
(Dr. P.), in July 2003, the Veteran described his discharge due 
to misconduct and attributed it to the effects of being sexually 
assaulted in service.  

The Veteran has asserted that he reported his in-service personal 
assault to a psychiatric nurse while hospitalized at Eglin Air 
Force Base; the record shows that he was hospitalized for 
treatment of multiple drug use and suicidal ideation at Eglin Air 
Force Base in 1979, however, those records do not show any 
references to an in-service personal assault. 

In a written statement, the Veteran's mother reported that she 
had noticed "an intensity and a quicker response or reaction 
than before" when the Veteran first returned home after basic 
training.  She also reported that the Veteran told her in 2002 
that he had been gang raped during basic training.

Pursuant to the Board's previous remand, a VA psychiatric 
examination was conducted in May 2010.  The examiner diagnosed 
PTSD and stated that "if the Veteran's personal assault was 
found to have occurred, then most certainly it is sufficient to 
have resulted in the occurrence of his present symptoms of 
PTSD."  Unfortunately, that examination report is inadequate 
as the examiner did not provide the requested opinion as 
to whether the evidence indicates that the Veteran's 
claimed in-service sexual assault occurred.  Thus, another 
remand is required.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
psychiatrist who conducted the May  2010 
examination of the Veteran, and request 
that he prepare an addendum to his 
examination report.  Specifically, the 
psychiatrist must opine as to whether the 
evidence indicates that the claimed in-
service sexual assault occurred.  If that 
examiner is unavailable, the claims folder 
must be forwarded to another VA psychiatric 
for the requested opinion.  

2.  Readjudicate the Veteran's claim for 
service connection.  If the decision with 
respect to the claim remains adverse to the 
Veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

